Order entered January 9, 2014




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-01480-CV

            PLANO AMI LP, GHANI MEDICAL INVESTMENTS, INC.,
           MEHRDAD GHANI, MCG GROUP, INC., NORTH DALLAS
         MEDICAL IMAGING, L.P., AND MICHAEL TABA, M.D., Appellants

                                         V.

                            ERWIN CRUZ, M.D., Appellee

                   On Appeal from the 101st Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. 10-16274-E

                                        AND

                                 No. 05-12-01559-CV

              CHERRY PETERSEN LANDRY ALBERT LLP, Appellant

                                         V.

                            ERWIN CRUZ, M.D., Appellee

                   On Appeal from the 101st Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. 10-16274-E
                                             ORDER

       This case is appropriate for mediation pursuant to Chapter 154 of the Texas Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001–.073 (West 2011).

       The Honorable Mark Whittington at JAMS shall serve as mediator. Any objection to this

Order must be filed and served upon all parties and the mediator within 10 days from the date of

this Order; an objection that is neither timely filed nor ruled upon before the scheduled mediation

may be waived.

       Mediation is a mandatory but nonbinding settlement conference, conducted with the

assistance of the mediator. Mediation is private, confidential and privileged. After mediation,

the mediator will advise the Court only that the case did or did not settle.

       Unless the mediator agrees to mediate without fee according to section D(3) of the

Court’s ADR Procedures, the mediator will negotiate a reasonable fee with the parties, which

shall be divided and borne equally by the parties unless agreed otherwise, paid by parties directly

to the mediator, and taxed as costs. If the parties do not agree upon the fee requested by the

mediator, the Court will set a reasonable fee, which shall be taxed as costs. All parties and their

counsel are bound by the mediation rules attached to this order and shall complete the

information forms furnished by the mediator.

       Before the first scheduled mediation session, all parties shall provide the mediator and all

attorneys of record with an information sheet setting forth their positions about the issues that

need to be resolved. At or before the first session, all parties shall produce all information

necessary for the mediator to understand the issues presented. The mediator may require any

party to supplement the information provided.
        Named parties shall be present during the entire mediation process and each corporate

party must be represented by an executive officer with authority to settle. Mediation shall take

place at a time to be agreed by the parties and the mediator, but no later than 45 days after the

date of this order.

        Failure or refusal to attend the mediation as scheduled may result in the imposition of

sanctions, as permitted by law. The parties shall submit a status report to the Court within 10

days of the conclusion of the mediation session or within 55 days from the date of this order,

whichever occurs first, pursuant to Fifth District Court of Appeals Local Rule 3.

                                                    /s/     ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE
                                RULES FOR MEDIATION

1.   Definition of Mediation. Mediation is a process under which an impartial person, the
     mediator, facilitates communication between the parties to promote reconciliation,
     settlement or understanding among them. The mediator may suggest ways of resolving
     the dispute, but may not impose the mediator’s own judgment on the issues for that of the
     parties.

2.   Conditions Precedent Serving as Mediator. The mediator shall not serve as a mediator
     in any dispute in which he or she has any financial or personal interest in the result of the
     mediation. Prior to accepting an appointment, the mediator shall disclose any
     circumstance likely to create a presumption of bias or prevent a prompt meeting with
     parties.

3.   Authority of Mediator. The mediator does not have the authority to decide any issue for
     the parties, but will attempt to facilitate the voluntary resolution of the dispute by the
     parties. The mediator is authorized to conduct joint and separate meeting with the parties
     and to offer suggestions to assist the parties achieve settlement. If necessary, the
     mediator may also obtain expert advice concerning technical aspects of the dispute,
     provided that the parties agree and assume the expenses of obtaining such advice.
     Arrangements for obtaining such advice shall be made by the mediator or the parties, as
     the mediator shall determine.

4.   Parties Responsible for Negotiating Their Own Settlement. The parties understand
     the mediator will not and cannot impose a settlement in their case. The mediator, as an
     advocate for settlement, will use every effort to facilitate the negotiations of the parties.
     The mediator does not warrant or represent that settlement will result from the mediation
     process.

5.   Authority of Representatives. Party representatives must have authority to settle and all
     persons necessary to the decision to settle shall be present. The names and addresses of
     such persons shall be communicated in writing to all parties and the mediator.

6.   Time and Place of Mediation. The mediator shall fix the time of each mediation
     session. The mediation shall be held at the office of the mediator, or at any other
     convenient location agreeable to the mediator and the parties, as the mediator shall
     determine.

7.   Privacy. Mediation sessions are private. The parties and their representatives may
     attend mediation sessions. Other persons may attend only with the permission of the
     parties and with the consent of the mediator.

8.   Confidentiality and Privilege. Confidential information disclosed to a mediator by the
     parties or by witnesses in the course of the mediation shall not be divulged by the
     mediator. All records, reports or other documents received by a mediator while serving
     in that capacity shall be confidential. The mediator shall not be compelled to divulge
      such records or to testify in regard to the mediation in any adversary proceeding or
      judicial forum. Any party that violates this order shall pay all reasonable fees and
      expenses of the mediator and other parties, including reasonable attorney’s fees, incurred
      in opposing the efforts to compel testimony or records from the mediator.

9.    No Stenographic Record. There shall be no stenographic record of the mediation
      process and no person shall tape record any portion of the mediation session.

10.   No Service of Process at or near the site of the Mediation session. No subpoenas,
      summons, complaints, citations, writs or other process may be served upon any person at
      or near the site of any mediation session upon any person entering, attending or leaving
      the session.

11.   Termination of Mediation. The mediation shall be terminated: A) By the execution of
      a settlement agreement by the parties; B) By declaration of mediator to the effect that
      further efforts at mediation are no longer worthwhile; or, C) after the completion of one
      full mediation session, by a written declaration of a party or parties to the effect that the
      mediation proceedings are terminated.

12.   Interpretation and Application of Rules. The mediator shall interpret and apply these
      rules.

13.   Fees and Expenses. The mediator’s daily fee, if agreed upon prior to mediation, shall be
      paid in advance of each mediation day. The expenses of witnesses for either side shall be
      paid by the party producing such witnesses. All other expenses of the mediation,
      including fees and expenses of the mediator, and the expenses of any witness and the cost
      of any proofs or expert advice produced at the direct request of the mediator, shall be
      borne equally by the parties unless they agree otherwise.